


--------------------------------------------------------------------------------


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of October 16, 2007, by and among PETROLEUM DEVELOPMENT
CORPORATION (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”).  Unless the context otherwise requires or unless otherwise expressly
defined herein, capitalized terms used but not defined in this Amendment have
the meanings assigned to such terms in the Credit Agreement (as defined below).
 
 
WITNESSETH:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to, among other things, increase the
Borrowing Base and the potential maximum amount of the Aggregate Revolving
Commitment and modify certain covenants, and the Administrative Agent and the
Lenders have agreed to do so on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
 
SECTION 1.  Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 5 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1  Additional Definitions.  Section 1.01 of the Credit Agreement shall be and
it hereby is amended by inserting the following definitions in appropriate
alphabetical order:
 
“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of producing oil or natural gas or the
acquisition by the Borrower or any Restricted Subsidiary of property or assets
consisting of Oil and Gas Interests.
 
“Disposition” means, the disposition by the Borrower or any Restricted
Subsidiary, whether by sale, merger, assignment, transfer or otherwise, of all
or substantially all of the
1

--------------------------------------------------------------------------------


Equity Interest of any Restricted Subsidiary or any property or assets
consisting of Oil and Gas Interests.
 
“Maximum Facility Amount” means $400,000,000.
 
“Second Amendment Effective Date” means October 16, 2007.
 
“Senior Notes” is defined in Section 7.01(j).
 
1.2  Amended Definitions.  Section 1.01 of the Credit Agreement shall be and it
hereby is amended by amending and restating the following definitions to read in
their entirety as follows:
 
“Aggregate Revolving Commitment” means the amount equal to the lesser of (i) the
Maximum Facility Amount and (ii) the Borrowing Base, as such Aggregate Revolving
Commitment may be reduced or increased pursuant to Section 2.02 and Section
2.03, provided that in no event shall the Aggregate Revolving Commitment exceed
the Borrowing Base.  The Aggregate Revolving Commitment as of the Second
Amendment Effective Date is $275,000,000.  If at any time the Borrowing Base is
reduced below the Aggregate Revolving Commitment, the Aggregate Revolving
Commitment shall be reduced automatically to the amount of the Borrowing Base in
effect at such time.
 
“Capital Markets Event” means the receipt by the Borrower of net proceeds of not
less than $200,000,000 from the issuance of Indebtedness of the Borrower
(including the issuance of Senior Notes) or Equity Interests of the Borrower on
terms and conditions acceptable to Administrative Agent and Required Lenders and
with the prior written consent of Administrative Agent and Required Lenders.
 
“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Net Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the requirements of FASB Statement 133 for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses,
and (g) other non-cash charges (excluding accruals for cash expenses made in the
ordinary course of business); minus, to the extent included in the calculation
of Consolidated Net Income, (h) the sum of (i) any non-cash gains on any Swap
Agreements resulting from the requirements of FASB Statement 133 for that
period; (ii) extraordinary or non-recurring gains; and (iii) gains from sales or
other dispositions of assets (other than Hydrocarbons produced in the ordinary
course of business); provided that, with respect to the determination of
Borrower’s compliance with the leverage ratio set forth in Section 7.11(b) for
any period, Consolidated EBITDAX shall be adjusted to give effect, on a pro
forma basis and consistent with GAAP, to any Acquisitions or Dispositions made
during such period as if such Acquisition or Disposition, as the case may be,
was made at the beginning of such period.
 
2

--------------------------------------------------------------------------------


“Suspension Period” means the period beginning August 9, 2007, and ending on the
earlier of (a) the occurrence of a Capital Markets Event or (b) October 1, 2008.
 
1.3  Termination and Reduction of the Aggregate Revolving
Commitment.  Section 2.02(b) of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:
 
(b)  The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Revolving Commitment; provided that (i) each reduction of the
Aggregate Revolving Commitment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and shall be applied ratably
to each Lender’s Revolving Commitment and (ii) the Borrower shall not terminate
or reduce the Aggregate Revolving Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10 and Section
2.11, the Aggregate Revolving Credit Exposure would exceed the Aggregate
Revolving Commitment.
 
1.4  Increases in the Aggregate Revolving Commitment.  The first sentence of
Section 2.03 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:
 
Section 2.03   Increases in the Aggregate Revolving Commitment.  So long as no
Default has occurred and is continuing or would be caused by such increase, the
Borrower may by written notice to the Administrative Agent, on or before ten
Business Days after any Redetermination of the Borrowing Base pursuant to
Article III, elect to increase the existing Aggregate Revolving Commitment in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount (any such increase, the “New Commitments”); provided that the amount
of such increase together with the existing Aggregate Revolving Commitment does
not, in the aggregate, exceed the lesser of (a) the Maximum Facility Amount and
(b) the Borrowing Base then in effect as a result of such Redetermination.
 
1.5  Letters of Credit/Expiration Date.  Section 2.06(c) of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
1.6  Repayment of Loans; Evidence of Debt.  Section 2.09(e) of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(e)  Any Lender or Participant may request that Loans made by it be evidenced by
a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender or Participant a promissory note payable to the order of
such Lender or Participant (or, if requested by such Lender or Participant, to
such Lender or Participant and its registered assigns) and in the form attached
hereto as Exhibit E.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
3

--------------------------------------------------------------------------------


 Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
1.7  Reserve Report; Proposed Borrowing Base.  Section 3.01 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
Section 3.01.  Reserve Report; Proposed Borrowing Base.  During the period from
the Effective Date until the first Redetermination after the Effective Date, the
Borrowing Base shall be $125,000,000 (the “Initial Borrowing Base”). During the
period from the Second Amendment Effective Date until the first Redetermination
after the Second Amendment Effective Date, the Borrowing Base shall be
$275,000,000.  As soon as available and in any event by April 1 and October 1 of
each year, beginning April 1, 2008, the Borrower shall deliver to the
Administrative Agent and each Lender a Reserve Report, prepared as of the
immediately preceding December 31 and June 30, respectively, in form and
substance reasonably satisfactory to the Administrative Agent and prepared by an
Approved Petroleum Engineer (or, in the case of the Reserve Report due on
October 1 of each year, by petroleum engineers employed by the Borrower), said
Reserve Report to utilize economic and pricing parameters established from time
to time by the Administrative Agent, together with such other information,
reports and data concerning the value of the Borrowing Base Properties as the
Administrative Agent shall deem reasonably necessary to determine the value of
such Borrowing Base Properties.  Simultaneously with the delivery to the
Administrative Agent and the Lenders of each Reserve Report, the Borrower shall
submit to the Administrative Agent and each Lender the Borrower’s requested
amount of the Borrowing Base as of the next Redetermination Date.  Promptly
after the receipt by the Administrative Agent of such Reserve Report and the
Borrower’s requested amount for the Borrowing Base, the Administrative Agent
shall submit to the Lenders a recommended amount of the Borrowing Base to become
effective for the period commencing on the next Redetermination Date.
 
1.8  Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards.  The first two sentences of Section 3.02 of the Credit Agreement
shall be and they hereby are amended and restated in their entirety to read as
follows:
 
     Section 3.02.  Scheduled Redeterminations of the Borrowing Base; Procedures
and Standards.  Based in part on the Reserve Reports made available to the
Administrative Agent and the Lenders pursuant to Section 3.01, the Lenders shall
redetermine the Borrowing Base on or prior to the next Redetermination Date (or
such date promptly thereafter as reasonably possible based on the engineering
and other information available to the Lenders).  Any Borrowing Base which
becomes effective as a result of any Redetermination of the Borrowing Base shall
be subject to the following restrictions: (a) such Borrowing Base shall not
exceed the amount of the Borrowing Base requested by the Borrower, (b) such
Borrowing Base shall not exceed the Maximum Facility Amount, (c) to the extent
such Borrowing Base represents an increase in the Borrowing Base in effect prior
to such Redetermination, such Borrowing Base must be approved by all Lenders,
and (d) to the extent such Borrowing Base represents a decrease in the Borrowing
Base in effect prior to such Redetermination or a reaffirmation of
4

--------------------------------------------------------------------------------


such prior Borrowing Base, such Borrowing Base must be approved by the
Administrative Agent and Required Lenders.
 
1.9  Borrowing Base.  Article III of the Credit Agreement shall be and it hereby
is amended by inserting the following at the end of such Article as
Section 3.07:
 
Section 3.07.  Additional Reductions in Borrowing Base.  Upon the issuance of
any Senior Notes, the Borrowing Base then in effect shall automatically be
reduced by $300 for each $1,000 in stated principal amount of such Senior Notes
issued by the Borrower.
 
1.10  Financial Statements; Other Information.  Section 6.01(a) of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(a)  within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers L.L.P. or other independent public accountants reasonably
acceptable to Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
1.11  Financial Statements; Other Information.  Section 6.01(b) of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(b)  within 45 days after the end of each fiscal quarter of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
1.12  Financial Statements; Other Information.  Section 6.01(d) of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(d)  Reserved.
 
1.13  Financial Statements; Other Information.  Section 6.01(f) of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(f)   for any Sponsored Partnership, upon the written request (or the verbal
request confirmed in writing within ten days of such verbal request) of the
Administrative Agent, (A) 
 
5

--------------------------------------------------------------------------------


 copies of any tax returns which such Sponsored Partnership has sent to or filed
with the Internal Revenue Service, and (B) the audited consolidated balance
sheet and related statements of operations, partners’ equity and cash flows of
such Sponsored Partnership as of the end of any fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, as
reported on by PricewaterhouseCoopers L.L.P. or other independent public
accountants reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of such Sponsored Partnership on a
consolidated basis in accordance with GAAP consistently applied;
 
1.14  Security.  The first sentence of Section 6.09 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
 
Section 6.09.  Security.  The Borrower will, and will cause each Restricted
Subsidiary to, execute and deliver to the Administrative Agent, for the benefit
of the Secured Parties, (a) Mortgages in form and substance acceptable to the
Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect Liens in Direct Interests having an Engineered Value equal to or greater
than (i) at any time prior to the earlier of the occurrence of a Capital Markets
Event or December 31, 2007, the Minimum Mortgaged Value and (ii) at all other
times, eighty percent (80%) of the Engineered Value of the Direct Interests
included in the Borrowing Base Properties and (b) Security Agreements in form
and substance acceptable to the Administrative Agent together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, UCC-1 financing statements (each duly authorized and
executed, as applicable) and control agreements as the Administrative Agent
shall deem necessary or appropriate to grant, evidence and perfect Liens in the
Partnership Interests and certain other personal property of the Borrower or
such Restricted Subsidiary, as the case may be, subject only to Permitted
Encumbrances and other Liens permitted under Section 7.02.
 
1.15  Indebtedness.  Section 7.01 of the Credit Agreement shall be and it hereby
is amended by (a) inserting the following as Section 7.01(i) and (b) relettering
the existing clauses (i) and (j) of Section 7.01 as clauses (j) and (k)
respectively:
 
(i)  Unsecured Indebtedness of the Borrower evidenced by unsecured senior notes
or unsecured senior subordinated notes containing terms and conditions
(including, if applicable, subordination provisions) acceptable to the
Administrative Agent and the Required Lenders in their sole discretion and in an
aggregate principal amount not to exceed $250,000,000 (“Senior Notes”);
6

--------------------------------------------------------------------------------


1.16  Other Agents.Article X of the Credit Agreement shall be and it hereby is
amended by adding the following at the end of the third paragraph of that
Article:
 
No Person identified as a Syndication Agent on Schedule 2.01 or as a Joint Lead
Arranger, in each case in its respective capacity as such, shall have any
responsibilities or duties, or incur any liability, under this Agreement or the
other Loan Documents.
 
1.17  Waivers; Amendments. Section 11.02(b) of the Credit Agreement shall be and
it hereby is amended and restated in its entirety to read as follows:
 
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties and the Required Lenders or by the Credit Parties and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (1) increase the Borrowing Base without the written consent
of each Lender, (2) increase the Applicable Percentage of any Lender or the
Aggregate Revolving Commitment above the Maximum Facility Amount without the
written consent of such Lender, (3) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(4) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any of the Aggregate Revolving Commitment,
without the written consent of each Lender affected thereby, (5) change
Section 2.18(b) or Section 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (6) release any Credit Party from its obligations under the Loan
Documents or, except in connection with any sales, transfers, leases or other
dispositions permitted in Section 7.03, release any of the Collateral without
the written consent of each Lender, or (7) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; providedfurther that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
 
1.18  Amendment to Schedules.  Schedule 2.01, Schedule 4.06 and Schedule 4.13 of
the Credit Agreement shall be and they hereby are amended in their entirety by
substituting Schedule 2.01, Schedule 4.06 and Schedule 4.13 attached hereto.
 
SECTION 2.  New Lenders and Reallocation of Revolving Commitments and
Loans.  The Lenders have agreed among themselves to reallocate their respective
Applicable Percentages of the Aggregate Revolving Commitment and to, among other
things, allow certain financial institutions identified by J.P. Morgan
Securities, Inc., in its capacity as a Joint Lead Arranger, in consultation with
the Borrower, to become a party to the Credit Agreement as a Lender (each, a
“New Lender”) by acquiring an interest in the Aggregate Revolving Commitment,
and Administrative Agent and the Borrower hereby consent to such reallocation
and each New
7

--------------------------------------------------------------------------------


Lender’s acquisition of an interest in the Aggregate Revolving Commitment.  On
the Second Amendment Effective Date and after giving effect to such reallocation
of the Aggregate Revolving Commitment, the Applicable Percentage of each Lender
shall be as set forth on Schedule 2.01 of this Amendment.  With respect to such
reallocation, each New Lender shall be deemed to have acquired its Revolving
Commitment allocated to it from each of the other Lenders pursuant to the terms
of the Assignment and Assumption attached as Exhibit A to the Credit Agreement
as if such New Lender and the other Lenders had executed an Assignment and
Assumption with respect to such allocation.  The Borrower and Administrative
Agent hereby consent to such assignment to the New Lenders.
 
SECTION 3.  Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the assignment contained in Section 2 of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 3.
 
3.1  Execution and Delivery.  Each Credit Party, each Lender, including the New
Lenders, and the Administrative Agent shall have executed and delivered this
Amendment and each other required document, all in form and substance
satisfactory to the Administrative Agent.
 
3.2  No Default.  No Default shall have occurred and be continuing or shall
result from effectiveness of this Amendment.
 
3.3  Fees.  The Administrative Agent, the Joint Lead Arrangers and the Sole
Bookrunner shall have received all fees payable in the amounts and at the times
separately agreed upon among the Administrative Agent, the Joint Lead Arrangers,
the Sole Bookrunner and the Borrower.
 
3.4  Governmental Approvals.  All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated by the Credit Agreement, as amended
to date, and by this Amendment and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
 
3.5  Unioil Guaranty.  The Borrower shall have, and shall have caused Unioil to,
comply with Sections 6.13 and 6.14 of the Credit Agreement with respect to
Unioil, including, without limitation, the execution and delivery of a
Counterpart Agreement in the form of Exhibit C to the Credit Agreement.
 
3.6  Authorization and Good Standing.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of this Amendment and any other
legal matters relating to the Credit Parties or this Amendment, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 
3.7  Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as
8

--------------------------------------------------------------------------------


 the Administrative Agent or its special counsel may reasonably request, and all
such documents shall be in form and substance satisfactory to the Administrative
Agent.
 
SECTION 4.  Representations and Warranties of Borrower.  To induce the Lenders
to enter into this Amendment, each Credit Party hereby represents and warrants
to the Lenders as follows:
 
4.1  Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments and assignments herein, each representation and
warranty of such Credit Party contained in the Credit Agreement or in any other
Loan Document is true and correct in all material respects on the Second
Amendment Effective Date (except to the extent such representations and
warranties relate solely to an earlier date, in which case they are true and
correct as of such earlier date).
 
4.2  Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any court or agency of government
and do not violate or constitute a default under any provision of any applicable
law or other agreements binding upon such Credit Party or result in the creation
or imposition of any Lien upon any of the assets of such Credit Party.
 
4.3  Enforceability.  This Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
 
SECTION 5.  Miscellaneous.
 
5.1  Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect.  Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
 
5.2  Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3  Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
5.4  Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and
9

--------------------------------------------------------------------------------


delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  However, this
Amendment shall bind no party until each Credit Party, the Lenders (or at least
the required percentage thereof), and the Administrative Agent have executed a
counterpart.  Delivery of photocopies of the signature pages to this Amendment
by facsimile or electronic mail shall be effective as delivery of manually
executed counterparts of this Amendment.
 
5.5  Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6  Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
[Remainder of Page Intentionally Blank.  Signature Pages Follow.]
 
10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Second Amendment to Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.



BORROWER:
 
PETROLEUM DEVELOPMENT CORPORATION
 
By:
/s/ Richard W. McCullough
Name:
Richard W. McCullough
Title:
Chief Financial Officer
   
GUARANTORS:
 
RILEY NATURAL GAS COMPANY
 
By:
 /s/ Thomas E. Riley
Name:
Thomas E. Riley
Title:
President
   
UNIOIL
     
By:
 /s/ Thomas E. Riley
Name:
Thomas E. Riley
Title:
President



 
 



      
           
      
        Signature Page      
    


--------------------------------------------------------------------------------





 JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)),
individually and as Administrative Agent,
 
By:
/s/ Jo Linda Papadakis
Name:
Jo Linda Papadakis
Title:
Vice President



 

 
      
          
      
        Signature Page      
    


--------------------------------------------------------------------------------



 
 
 



BNP PARIBAS,
as a Lender and as Syndication Agent
   
By:
/s/ Douglas R. Liftman
Name:
Douglas R. Liftman
Title:
 Managing Director        
By:
/s/ Betsy Jocher    
Name:
 Betsy Jocher
Title:
 Director



 
 

      
        
      
        Signature Page      
    


--------------------------------------------------------------------------------




WACHOVIA BANK, N.A., as a Lender
     
By:
/s/ Jay Buckman
 
Jay Buckman, Vice President





      
        
      
        Signature Page      
    


--------------------------------------------------------------------------------




GUARANTY BANK, FSB, as a Lender
   
By:
 /s/ Kelly L. Elmore III
Name:
 Kelly L. Elmore III
Title:
 Senior Vice President





 



 



      
        
      
        Signature Page      
    


--------------------------------------------------------------------------------






BANK OF OKLAHOMA, as a Lender
     
By:
/s/  Lindsay Sherrer    
Name:
 Lindsay Sherrer 
Title:
 Vice President






 
 



      
        
      
        Signature Page      
    


--------------------------------------------------------------------------------




MORGAN STANLEY BANK, as a Lender
 
By:
 /s/ Daniel Twenge
Name:
 Daniel Twenge
Title:
 Authorized Signatory







 



 



      
        
      
        Signature Page      
    
 
 
